Citation Nr: 1635680	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, including degenerative disc disease (DDD) of the thoracolumbar spine.

2.  Entitlement to service connection for allergic rhinitis and sinusitis, to include as a result of environmental hazards in the Gulf War.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to a compensable disability rating for service-connected left wrist ganglion cyst.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from May 10, 1988, to May 5, 1993.  He had additional non-qualifying service from May 6, 1993, to March 9, 1995.

This appeal is before the Board of Veterans' Appeals (Board) from November 2010 and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2010 rating decision, in part, denied service connection for a back disorder, specifically DDD of the thoracolumbar spine and back strain resolved with no objective residuals; sleep apnea; and allergic rhinitis and sinusitis resolved with no objective residuals.  The November 2013 rating decision continued a noncompensable disability rating for a left wrist ganglion cyst.

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Travel Board hearing, and a transcript of this hearing is of record.

The Veteran has disputed that he received a dishonorable discharge from his period of service from May 6, 1993, to March 9, 1995.  See VBMS, 12/16/10 NOD.  His DD Form 214 reflects active duty service from May 1988 to March 1995 and a discharge under other than honorable conditions.  However, a June 2004 administrative decision found, in part, that the Veteran's discharge for the period of service from May 6, 1993, to March 9, 1995, was under dishonorable conditions and thus considered a bar to the payment of VA benefits.  This decision was based on the fact that the Veteran was charged with violating Article 92 of the Uniform Code of Military Justice, specifically seven specifications of failure to obey a lawful order.  As such, the RO found that the Veteran's continual disobedience to lawful orders constituted willful and persistent misconduct as contemplated in 38 C.F.R. § 3.21(d)(4) (2015).  The Veteran did not appeal the June 2004 RO decision regarding the character of his service.  Accordingly, the June 2004 decision is conclusive on that point.


FINDINGS OF FACT

1.  Although the Veteran was treated for back pain in service, no current back disorder is related to qualifying active duty service.

2.  The evidence does not demonstrate that the Veteran's allergic rhinitis had an onset during his qualifying active duty service or is etiologically related to service, or that he currently has chronic sinusitis that was incurred in or resulted from qualifying active duty service.

3.  The evidence does not demonstrate that the Veteran's obstructive sleep apnea had an onset during or is etiologically related to his qualifying active duty service.

4.  During the entirety of the appeal period, the Veteran's left wrist ganglion cyst has been manifested by dorsiflexion to 60 degrees, palmar flexion to 70 degrees, no objective evidence of painful motion, no scarring, and subjective complaints of pain and swelling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for service connection for allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for a compensable disability rating for a left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code (DC) 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters on January 2010 and July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records for the qualifying period of service, VA treatment records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations in November 2010 for his back, rhinitis and sinusitis, and sleep apnea claims.  He also was provided an October 2013 VA examination for his left wrist ganglion cyst claim.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

The Veteran contends that the VA examination evaluating his left wrist ganglion cyst is stale due to the passage of time and no longer reflects the current severity of his service-connected left wrist disability.  Therefore, he states the case should be remanded to obtain a new examination.  However, the Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examinations no longer reflect the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  Here, there is no indication that his left wrist ganglion cyst has worsened in a manner that would warrant an increase in disability ratings, despite being given an additional 90 days from the date of his hearing to provide such evidence.  As such, the Board finds it unnecessary to remand for a new VA examination.

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2016 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, the Veteran's military personnel records reflect that he was on board the U.S.S. Kalamazoo during his qualifying period of service.  He also received the Southwest Asia Service Medal for his service in January 1991 and the Kuwait Liberation Medal for his period of service from January 1991 to February 1991.

Because the Veteran served in Southwest Asia theater of operations during the qualifying period of active service, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).

Examples of medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed disability and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id. at 9.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Back Disorder

The Veteran contends that his back disorder began in March 1989 while in service and continues to plague him with chronic pain, deteriorating discs, spasms, and limited mobility.  See VBMS, 4/24/09 Application; 12/7/12 VA 9.  At his March 2016 Board hearing, he testified that he first injured his back while on the U.S.S. Kalamazoo.  He stated that he woke up with pain the morning after lifting boxes, but that with time it got better.  He stated that he began seeing a chiropractor and specialist in the late 1990s or early 2000s.

Service treatment records show that in March 1989, the Veteran sought emergency treatment, stating that he hurt his back.  He did not know if it was from lifting boxes the night before or lifting weights, and denied pain and numbness.  He was assessed with mild mechanical low back pain, and it was noted that no permanent disability was likely.  See VBMS, 4/24/09 STR, p. 9.  Dental health questionnaires from May 1988 to March 1993 reflect that the Veteran consistently and repeatedly denied arthritis and painful joints.  See VBMS, 4/9/14 STR - Dental, p. 7, 9-11, 16-17.

Private treatment records from February 1999 to January 2007 reflect complaints of persistent lower back pain as well as shoulder stiffness and soreness since December 1998, mild to moderate flare-ups and deterioration of the Veteran's back disorder, and chiropractic treatment for shoulder and lower back pain.  They also refer to a workers' compensation case for injuries suffered in a December 1998 accident.  A February 1999 x-ray of the lumbar spine showed no evidence of fracture or subluxation in the lumbar spine, no evidence of significant spondylosis or degenerative facet arthropathy, and minimal anterior wedge compression deformity of T12 that did not appear acute.  A March 2000 magnetic resonance imaging (MRI) of the lumbar spine revealed mild desiccation of the L2-3 disc and no disc herniation at any level.  In August 2002, the Veteran complained of mild muscle spasm in the post mid-trunk and low back area, and was assessed with fixation and subluxations at the T8, 9, 10 levels and L5 level.  He was diagnosed with lumbar facet syndrome, sacroiliac somatic dysfunction, and somatic dysfunction.  See VBMS, 2/4/10 Private Treatment Records, p. 5, 8, 16, 22; 3/19/10 Private Treatment Records, p. 15, 51, 54.

A November 2010 VA examination report indicated a review of the Veteran's claims file, recounted his history, and recited his complaints.  The Veteran reported an onset during service when he experienced back pain after lifting boxes.  He reported symptoms of locking up intermittently and constant pain and stiffness in the mid- to low back, radiating into the neck and lower extremities.  An x-ray of the lumbar spine revealed mild hypertrophic spondylosis in T11 through L4, and retrolisthesis L2 posterior to L3.  An x-ray of the thoracic spine revealed minimal hypertrophic spondylosis from T6 through T12.  The Veteran was diagnosed with DDD of the thoracolumbar spine with no radiculopathy.  The VA examiner opined that it was not caused by or a result of the in-service mechanical low back pain.  He explained that the February 1999 x-ray did not reflect any DDD, which was first revealed in a March 2000 MRI, long after separation from service.  He also opined that it was less likely than not caused by or related to Gulf War environmental exposure, although the Veteran did not contend such for this specific claim.  The Board notes that the VA examiner made other diagnoses that are not relevant, either because they were not related to the thoracolumbar spine or related to the non-qualifying period of active duty service.

In a January 2011 letter, Dr. J.Y., a private doctor of chiropractic, stated that he briefly spoke with the Veteran and had recently reviewed his medical records.  As a result, he opined that the Veteran's back pain "originated during active duty due to the 'hard deck' conditions of his ship duty experience."  See VBMS, 1/10/11 Private Treatment Records.  No rationale or explanation was provided.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.

As an initial matter, the Board finds that the Veteran has a current diagnosis of DDD of the thoracolumbar spine.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the evidence of record demonstrates that he complained of and sought treatment for lower back pain during service and was assessed with mild mechanical low back pain.

However, the evidence of record fails to establish a causal relationship between the present disability and the in-service injury.  There is no persuasive or probative evidence, such as a medical opinion, that suggests a link between the Veteran's current disability and qualifying active duty service.  In fact, the November 2010 VA examiner opined that his current back disorder, specifically his DDD of the thoracolumbar spine, was not caused by the in-service mechanical low back pain.  He explained that the DDD was not shown in the February 1999 x-ray but first was revealed in the March 2000 MRI, 11 years after the in-service injury.  Additionally, it was also noted at the time of the in-service injury that no permanent disability was likely.  Furthermore, the earliest reported onset of low back pain was the date of his workplace accident in December 1998, nine years after the in-service back injury.  Indeed, the lack of symptoms for about nine years is a significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board has considered Dr. J.Y.'s opinion that the Veteran's back pain originated during active duty service due to the "hard deck" conditions of his ship duty experience.  However, this is a general statement without any further explanation or rationale provided.  As such, the Board finds this opinion to be of little probative value.  Miller, 11 Veteran. App. at 348.

The Board acknowledges the Veteran's contentions that his current back disorder is related to his active duty service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, although the Veteran may believe that his current back disorder is related to active duty service, he is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have little probative value.

Additionally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with DDD of the thoracolumbar spine.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his DDD is not an undiagnosed illness.

Additionally, the Veteran has consistently asserted that he has a back disorder and does not assert a multisymptom illness, such as fibromyalgia, as defined in 38 C.F.R. § 3.317.  Rather, he asserts localized pain to a specific body part.

Therefore, the evidence weighs against a finding that the Veteran's current back disorder was incurred in or is related to his qualifying period of active duty service.  Accordingly, service connection for a back disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



B.  Allergic Rhinitis and Sinusitis

In his April 2009 application, the Veteran stated that his allergies began in May 1988 and his sinusitis began in June 1988.  He also contended that environmental hazards in the Gulf War affected his sinuses and breathing.  Specifically, he reported that he experienced sinus and breathing problems from the smoke of the burning oil well fires.  He noted that he did not have allergies or sinus problems prior to active duty service but began having them soon after entry.   See 12/7/12 VA 9.

Service treatment records include dental health questionnaires from May 1988 to March 1993 in which the Veteran denied having any allergies and sinus problems.  See 4/9/14 STR - Dental at 7, 11, 16.  There is no other evidence of treatments for, complaints of, or diagnoses related to allergic rhinitis or sinusitis during the qualifying period of active duty service.

In an April 2005 private treatment record, the Veteran complained of allergies and sinus symptoms, including sneezing, red runny eyes, and an itchy throat, with an onset of two weeks.  He was diagnosed with allergic rhinitis.  See VBMS, 3/19/10 Private Treatment Records, p. 8-9.   In May 2005, he complained of productive cough, nasal congestion, sinus pain, chest congestion, and sneezing with an onset of two weeks; and was diagnosed with acute sinusitis and bronchitis.  See id. at 5-7.

A November 2010 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The Veteran's nose got "stopped up" during the change of seasons, when he traveled to different places, and when he went outside after being in an air-conditioned space.  He also stated that it was difficult to breathe through his nose.  An x-ray of his sinuses revealed normal paranasal sinuses.  The VA examiner diagnosed him with allergic rhinitis and opined that it was less likely than not caused by or related to Gulf War environmental exposure.  He also diagnosed him with sinusitis that was resolved with no objective residuals, and opined that it was less likely than not caused by or related to Gulf War environmental exposure.  The Board notes that the VA examiner opined that both disorders were caused by or the result of the non-qualifying period of service.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for allergic rhinitis and sinusitis.

As an initial matter, the Board finds that the Veteran has a current diagnosis of allergic rhinitis based on his April 2005 private treatment record and November 2010 VA examination.  Although a diagnosis of sinusitis is reflected in a May 2005 private treatment record, it was specifically noted to be acute.  Additionally, the November 2010 VA examiner stated that any sinusitis the Veteran had was resolved with no objective residuals.  As such, the Board finds that the Veteran does not currently have chronic sinusitis and will only continue to discuss his current diagnosis of allergic rhinitis.

Additionally, the evidence of record does not reflect any complaints of, treatments for, or diagnoses of allergic rhinitis during the qualifying period of active duty service.  In fact, the Veteran repeatedly and consistently denied having any allergies during service.  However, he contends that he was exposed to environmental hazards in the Gulf War, specifically smoke from oil well fires.  There is no documentation evidencing such exposure or treatment for any resulting medical issues.  However, the evidence shows that he served in the Gulf War and received the Southwest Asia Service Medal and the Kuwait Liberation Medal during his qualified period of active duty service.  As such, the Board gives the Veteran the benefit of the doubt and finds that he was exposed to environmental hazards in the Gulf War.

However, the evidence of record fails to establish a causal relationship between the present disability and his qualifying period of active service.  There is no competent and probative evidence, such as a medical opinion, that suggests a link between the Veteran's current disability and qualifying active duty service.  The November 2010 VA examiner opined that the Veteran's allergic rhinitis was less likely than not caused by or related to Gulf War environmental exposure.  There is no other indication of a nexus between the Veteran's allergic rhinitis and the qualifying period of active duty service.  In fact, the VA examiner opined that it was caused by his non-qualifying period of service, which cannot be a basis for VA benefits, including a grant of service connection.

The Board acknowledges the Veteran's contentions that his allergic rhinitis is related to his active duty service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson, 581 F.3d at 1316), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters, 601 F.3d at 1278.  In this case, although the Veteran may believe that his allergic rhinitis is related to active duty service, he is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have little probative value.

Additionally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with allergic rhinitis post-service.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his allergic rhinitis is not an undiagnosed illness.

Moreover, the Veteran has consistently asserted that he has allergic rhinitis and does not assert a multisymptom illness, such as fibromyalgia, as defined in 38 C.F.R. § 3.317.  Rather, he asserts a specific disorder involving allergies.

Furthermore, while there is a current diagnosis of allergic rhinitis, the identification of this diagnosis as an allergic condition indicates (although not conclusively) a constitutional or developmental abnormality.  While diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  See 38 C.F.R. § 3.380 (2015).

Therefore, the evidence weighs against a finding that the Veteran's allergic rhinitis and sinusitis was incurred in or is related to the qualifying period of service.  Accordingly, service connection for allergic rhinitis and sinusitis must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Obstructive Sleep Apnea

The Veteran contends that his sleep apnea began in August 1988 when he was not able to sleep well at night, which made him tired during the day.  See 4/24/09 Application; 3/17/16 Hearing Testimony.  He stated that his problems sleeping continued throughout service.

Service treatment records reflect that the Veteran complained of and was assessed with insomnia associated with a skin issue.  See 4/24/09 STR at 17.

Private treatment records from December 2008 to February 2009 reflect that the Veteran sought a consultation for sleep disturbance, reported insomnia since he was in the Navy, was diagnosed with insomnia and mild obstructive sleep apnea syndrome that was moderate in REM sleep, and was effectively treated with continuous positive airflow pressure (CPAP).  See 3/19/10 Private Treatment Records at 1.  See also VBMS, 1/25/10 Private Treatment Records, p. 1-4.

A November 2010 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The VA examiner diagnosed the Veteran with sleep apnea.  He noted the Veteran's in-service diagnosis of insomnia secondary to skin condition symptoms, but found onset of the Veteran's sleep apnea to be after service.  He opined that it was less likely than not caused by or related to Gulf War environmental exposure, and that it was not caused by or a result of insomnia during service because the in-service insomnia was not documented to be chronic and the sleep apnea diagnosis did not come until January 2009.  Furthermore, he stated that the Veteran's sleep apnea was more likely than not caused by or related to his developmentally narrow airway.

In December 2010, Dr. R.K., the Veteran's private treating physician, stated that the Veteran was being treated for obstructive sleep apnea syndrome with CPAP, had issues with insomnia dating back to the 1980s, and was not diagnosed with sleep apnea until January 2009.  He stated that it was "within medical probability" that the Veteran had had sleep apnea since he was in his 20s because his insomnia symptoms had significantly improved since being on CPAP.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.

As an initial matter, the Board finds that the Veteran has a current diagnosis of obstructive sleep apnea.

Although the evidence of record does not reflect any complaints of, treatments for, or diagnoses of obstructive sleep apnea during the qualifying period of active duty service, the Veteran contends that he was exposed to environmental hazards in the Gulf War, specifically smoke from oil well fires.  There is no such documentation evidencing such exposure or treatment for any resulting medical issues.  However, the evidence shows that he served in the Gulf War and received the Southwest Asia Service Medal and the Kuwait Liberation Medal during his qualified period of active duty service.  As such, the Board gives the Veteran the benefit of the doubt and finds that he was exposed to environmental hazards in the Gulf War.

However, the evidence of record fails to establish a causal relationship between the present disability and the qualifying period of active duty service.  There is no persuasive or probative evidence, such as a medical opinion, that suggests a link between the Veteran's current disability and qualifying active duty service.  The November 2010 VA examiner opined that Veteran's obstructive sleep apnea was less likely than not caused by or related to Gulf War environmental exposure, and was not caused by or a result of his in-service insomnia diagnosis.  Rather, he opined that it was more likely than not caused by or related to the Veteran's developmentally narrow airway.

The Board acknowledges Dr. R.K.'s opinion that it was "within medical probability" that the Veteran had had sleep apnea since his 20s.  Although absolute certainty is not required of any medical opinion, the Board finds this opinion to be inadequate as it was not phrased to indicate whether the Veteran's sleep apnea was more likely than not incurred in or related to his qualifying period of active duty service.  Additionally, there is no indication whether Dr. R.K. reviewed the Veteran's claims file or other medical records, and he did not address the VA examiner's opinion regarding etiology to be related to a developmentally narrow airway.  As such, the Board finds this opinion to be of little probative value and gives the VA examiner's opinion more weight as it is more complete and comprehensive.

The Board acknowledges the Veteran's contentions that his obstructive sleep apnea is related to his active duty service and that he has had continuous symptoms since service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson, 581 F.3d at 1316), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters, 601 F.3d at 1278.  In this case, although the Veteran may believe that his obstructive sleep apnea is related to active duty service and that he had symptoms of obstructive sleep apnea during service, he is not competent to make such determinations, which are medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology and persistence of symptoms to have little probative value.

Additionally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with obstructive sleep apnea post-service.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his obstructive sleep apnea is not an undiagnosed illness.

Moreover, the Veteran has consistently asserted that he has obstructive sleep apnea and does not assert a multisymptom illness, such as fibromyalgia, as defined in 38 C.F.R. § 3.317.  Rather, he asserts a specific disorder that affects his sleep and breathing.

Therefore, the evidence weighs against a finding that the Veteran's obstructive sleep apnea was incurred in or is related to the qualifying period of service.  Accordingly, service connection for obstructive sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Veteran's left wrist ganglion cyst is rated under DC 7819 for benign skin neoplasms, and is thus rated as scars not of the head, face, or neck under 38 C.F.R. § 4.118, DCs 7801 to 7805, or as impairment of function.   See 38 C.F.R. § 4.118, DC 7819.

Under the applicable criteria, scars that are deep and nonlinear are rated 10 percent disabling for area(s) of at least 6 square (sq.) inches (39 sq. centimeters (cm.)) but less than 12 sq. inches (77 sq. cm.), 20 percent for area(s) of at least 12 sq. inches (77 sq. cm.) but less than 72 sq. inches (465 sq. cm.), 30 percent for area(s) of at least 72 sq. inches (465 sq. cm.) but less than 144 sq. inches (929 sq. cm.), and 40 percent for area(s) of at least 144 sq. inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id., Note (1).

Scars that are superficial and nonlinear are rated 10 percent for area(s) of 144 sq. inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  See id., Note (1).

Unstable or painful scars are rated 10 percent disabling for one or two scars, 20 percent disabling for three or four scars, and 30 percent disabling for five or more scars.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).

DC 7805 instructs to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800 to 7804 under an appropriate diagnostic code.
Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2015).

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

The Veteran contends that he warrants at least a 10 percent disability rating for his left wrist condition due to impaired movement, mobility, function, and pain.  He stated that medication is not working to remove the swelling, and that the doctor indicated that the next step would be surgery.  See VBMS, 11/18/13 NOD.  At his March 2016 Board hearing, he testified that his wrist is now getting sore, that he has numbness "every now and then," and that he now wears a wrist brace most times.  

An October 2013 VA examination report reflects a diagnosis of a left wrist ganglion cyst with no functional limitation.  The Veteran reported constant left wrist pain and swelling and the use of medication for current treatment.  Active range of motion (ROM) testing after three repetitions revealed dorsiflexion to 60 degrees and palmar flexion to 70 degrees bilaterally with no objective evidence of painful motion.  The VA examiner noted that this ROM for the left wrist was the baseline for this Veteran and was symmetric with the right wrist ROM.  He had normal muscle strength, no ankylosis, and no scar related to this disability or to the treatment of this disability.  An x-ray of the left wrist also revealed it to be normal.  The Skin Diseases Disability Benefits Questionnaire (DBQ) reflects that the Veteran had a nontender left wrist ganglion cyst with a radius of 12 cm.

Based on the evidence, both lay and medical, the Board finds that, for the entirety of the appeal period, the preponderance of the evidence is against a compensable disability rating for the Veteran's left wrist ganglion cyst.

A compensable rating under DCs 7801-7805 is not warranted as the Veteran has not been shown to have a ganglion cyst approximating a deep, unstable, or painful scar, or one that is of 144 sq. inches (929 sq. cm.) or greater.  Upon examination, the October 2013 VA examiner noted that the cyst was 12 cm. in radius.  Although the Veteran testified at his hearing that it was getting bigger and was becoming sore, there is no evidence that it is of a size or characteristic (painful, unstable, deep) that would warrant a compensable rating.  In fact, the VLJ provided the Veteran with 90 days to submit additional competent evidence reflecting a worsening of his left wrist ganglion cyst, but the Veteran did not provide any such evidence.

Additionally, although the Veteran contends that he has impaired movement, the VA examination report reflects dorsiflexion to 60 degrees and palmar flexion to 70 degrees, which he found to be normal for this Veteran and symmetric with ROM for the right wrist.  He also found no objective evidence of painful motion and no functional impairment.  As such, there is no evidence that shows that the Veteran's dorsiflexion has decreased to be less than 15 degrees or that his palmar flexion is limited to be in line with the forearm, which would warrant a 10 percent rating.

Furthermore, DC 5214 is inapplicable as there was no evidence of ankylosis of the left wrist during the period on appeal.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, the October 2013 VA examiner specifically found that the Veteran did not have ankylosis.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left wrist ganglion cyst.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, he has not demonstrated any additional limitation or functional loss/impairment due to pain, fatigability, incoordination, etc., as described above.  As such, any additional limitation has been compensated for and considered.  Accordingly, the Board finds that a higher rating on the basis of functional loss is not warranted.

Therefore, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating for the service-connected left wrist ganglion cyst.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate.


ORDER

Entitlement to service connection for a back disorder, including DDD of the thoracolumbar spine is denied.

Entitlement to service connection for allergic rhinitis and sinusitis is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to a compensable disability rating for a service-connected left wrist ganglion cyst is denied.


___________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


